                                                                                   Case 2:20-mc-00076-MWF-MRW Document 13 Filed 09/02/20 Page 1 of 6 Page ID #:283



                                                                                      1 Carla M. Wirtschafter (SBN 292142)
                                                                                          Email:   cwirtschafter@reedsmith.com
                                                                                      2 REED SMITH LLP
                                                                                          1901 Avenue of the Stars, Suite 700
                                                                                      3 Los Angeles, CA 90067-6078
                                                                                          Telephone 310-734-55200
                                                                                      4 Fax 310-734-5299

                                                                                      5 Jordan W. Siev (Pro hac vice)
                                                                                          599 Lexington Avenue, 29th Floor
                                                                                      6 New York, NY 10022
                                                                                          Tel: (212) 521-5400
                                                                                      7 Fax: (212) 521-5450
                                                                                          jsiev@reedsmith.com
                                                                                      8
                                                                                          Rizwan A. Qureshi (Pro hac vice)
                                                                                      9 1301 K Street, N.W.
                                                                                          Suite 1000, East Tower
                                                                                     10 Washington, DC 20005-3317
                                                                                          Telephone: (202) 414-9200
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 Facsimile: (202) 414-9299
                                                                                          Email: rqureshi@reedsmith.com
                                                                                     12
REED SMITH LLP




                                                                                     13 Attorneys for Petitioner
                                                                                           Daniel Snyder
                                                                                     14

                                                                                     15                          UNITED STATES DISTRICT COURT
                                                                                                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                     16

                                                                                     17                                          Misc. Action No. 2:20-mc-00076
                                                                                                                                 _____________________
                                                                                     18

                                                                                     19
                                                                                                                                 Supplemental Ex Parte Petition for
                                                                                                                                 Assistance in Aid of a Foreign
                                                                                          In re Application of Daniel Snyder
                                                                                     20 for an Order Directing Discovery from    Proceeding Pursuant to 28 U.S.C.
                                                                                          New Content Media Inc. d/b/a MEA
                                                                                     21 WorldWide Pursuant to 28 U.S.C. § 1782   § 1782 to Serve Additional
                                                                                                                                 Document Requests and Deposition
                                                                                     22                                          Topics Identified in Exhibits T and
                                                                                     23                                          U Hereto

                                                                                     24                                          The Honorable Michael R. Wilner
                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28

                                                                                              SUPPLEMENTAL EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN
                                                                                                          PROCEEDING PURSUANT TO 28 U.S.C. § 1782
                                                                                   Case 2:20-mc-00076-MWF-MRW Document 13 Filed 09/02/20 Page 2 of 6 Page ID #:284



                                                                                      1

                                                                                      2     SUPPLEMENTAL MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                      3    I.      INTRODUCTION
                                                                                      4         Petitioner Daniel Snyder (“Petitioner”) files this Supplemental Ex Parte Petition
                                                                                      5 for Assistance in Aid of a Foreign Proceeding Pursuant to 28 U.S.C. § 1782 in order to

                                                                                      6 request limited additional discovery from Respondent New Content Media, Inc.

                                                                                      7 (“Respondent” or “New Content”) in aid of litigation currently pending in The High

                                                                                      8 Court of Delhi at New Delhi (the “Indian Court”), bearing the caption Daniel Snyder

                                                                                      9 Through His SPA Holder vs. Eleven Internet Services LLP & Ors., filed August 7, 2020

                                                                                     10 (the “Indian Action”).
                                                                                                On August 7, 2020, Petitioner filed an Ex Parte Petition for Assistance in Aid of
                 A limited liability partnership formed in the State of Delaware




                                                                                     11

                                                                                     12 a Foreign Proceeding Pursuant to 28 U.S.C. § 1782 seeking discovery from Respondent
REED SMITH LLP




                                                                                     13 related to the publication of certain defamatory articles by MEA WorldWide

                                                                                     14 (“MEAWW”) on its website located at the URL http://www.meaww.com. Respondent

                                                                                     15 is the only U.S.-based entity associated with MEAWW, and the other defendants named

                                                                                     16 in the Indian Action, and according to the MEAWW Privacy Policy, Respondent hosts

                                                                                     17 and operates MEAWW’s websites, apps, social media pages and emails messages in

                                                                                     18 the United States. See Dkts. 1, 9, 10. That application is sub judice.

                                                                                     19         By this Supplemental Ex Parte Petition for Assistance in Aid of a Foreign
                                                                                     20 Proceeding Pursuant to 28 U.S.C. § 1782, Petitioner seeks authorization from this Court

                                                                                     21 to serve the additional discovery on Respondent contained in Exhibits T and U, attached

                                                                                     22 to the Second Supplemental Declaration of Rizwan Qureshi, dated September 2, 2020

                                                                                     23 (“Qureshi Decl.”), filed concurrently herewith.      This discovery seeks 6 additional
                                                                                     24 Document Requests and 4 additional Deposition Topics related to Respondent’s

                                                                                     25 business    dealings with Honey House XXX, LLC d/b/a HoneyHouse PR
                                                                                     26 (“HoneyHouse”); its principal, Mr. Ari Bass a/k/a and/or p/k/a Michael Whiteacre (“Mr.

                                                                                     27 Bass”); and Mr. Marc Randazza (“Mr. Randazza”), who has worked extensively with

                                                                                     28 Mr. Bass. As set forth herein and in the Qureshi Decl., HoneyHouse publicly touts its
                                                                                                                               -1-
                                                                                            SUPPLEMENTAL EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN
                                                                                                            PROCEEDING PURSUANT TO 28 U.S.C. § 1782
                                                                                   Case 2:20-mc-00076-MWF-MRW Document 13 Filed 09/02/20 Page 3 of 6 Page ID #:285



                                                                                      1 business affiliation with MEAWW – both of whom are active in the online pornography

                                                                                      2 world – specifically, its ability to have its clients get their names/services promoted on

                                                                                      3 MEAWW for pay. MEAWW of course is a defendant in the Indian Action and the

                                                                                      4 internet platform on which the Defamatory Articles described in the Petition (Dkts. 1-

                                                                                      5 8, 1-9), which falsely alleged sex trafficking and an affiliation with Jeffrey Epstein by

                                                                                      6 Petitioner, were posted. The affiliation between these entities is thus a proper subject

                                                                                      7 of discovery.

                                                                                      8      II.     HONEYHOUSE TOUTS A PUBLIC AFFILIATION WITH MEAWW
                                                                                      9            Upon information and belief, HoneyHouse is a limited liability company
                                                                                     10 organized and existing under the laws of the State of California, with its principal place
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 of business in Las Vegas, Nevada. See Qureshi Decl., ¶ 4. Upon information and

                                                                                     12 belief, Mr. Bass a/k/a Michael Whiteacre, is an individual residing in Henderson,
REED SMITH LLP




                                                                                     13 Nevada, and is a member and director of HoneyHouse. Id. Upon information and

                                                                                     14 belief, Mr. Randazza is an individual residing in Las Vegas, Nevada. Id.

                                                                                     15            Upon information and belief, Mr. Bass is the managing member of Honey House
                                                                                     16 XXX LLC, which does business as HoneyHouse PR.                  Qureshi Decl., ¶ 3, 4.
                                                                                     17 HoneyHouse         claims to be a “[b]outique public relations, marketing and
                                                                                     18 communications company” which will “[b]uild brand awareness” and which has “[o]ver

                                                                                     19 25 y[ea]rs of [adult film] entertainment industry experience.” Qureshi Decl., ¶ 5, Ex.

                                                                                     20 M.

                                                                                     21            HoneyHouse publicly touts its strong connections with MEAWW on its social
                                                                                     22 media accounts, including prominently featuring the MEAWW logo, along with a

                                                                                     23 handful of other media outlets, on its Twitter account header image. Id. Specifically,

                                                                                     24 on at least November 10, 2019 and August 30, 2020, HoneyHouse posted Tweets

                                                                                     25 displaying the same image as its Twitter banner image, which highlights the media

                                                                                     26 outlets with which HoneyHouse purportedly has strong connections.            Prominently
                                                                                     27 featured in that image is the MEAWW logo, which also was included in the Tweets that

                                                                                     28 invite potential clients to “Build a buzz,” and “Up your game. DM [direct message] or
                                                                                                                                  -2-
                                                                                             SUPPLEMENTAL EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN
                                                                                                               PROCEEDING PURSUANT TO 28 U.S.C. § 1782
                                                                                   Case 2:20-mc-00076-MWF-MRW Document 13 Filed 09/02/20 Page 4 of 6 Page ID #:286



                                                                                      1 email….” Id. Thus, HoneyHouse solicits clients on social media by promoting, among

                                                                                      2 others, the services of MEAWW, which is a clear indication that HoneyHouse touts its

                                                                                      3 ability to have MEAWW place stories on behalf of clients for pay. Id.

                                                                                      4        HoneyHouse has also promoted numerous articles on the pornography industry
                                                                                      5 including, notably, a MEAWW article written about adult film star Addie Andrews.

                                                                                      6 See, e.g., https://twitter.com/HoneyHousePR/status/1189161383058821120 (post dated

                                                                                      7 October 29, 2019). Qureshi Decl., ¶ 7, Ex. N. This article was written by Priyam

                                                                                      8 Chhetri of MEAWW. Id.

                                                                                      9        Priyam Chhetri also wrote a story on MEAWW that discussed negative
                                                                                     10 information about an entity called “GirlsDoPorn” following a court ruling against it in
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 San Diego. Qureshi Decl., ¶ 8, Ex. O.        This same entity, “GirlsDoPorn,” was the
                                                                                     12 subject of at least two negative Tweets by HoneyHouse, one of which discussed the
REED SMITH LLP




                                                                                     13 indictment of the owner and 3 employees of “GirlsDoPorn” for sex trafficking – which

                                                                                     14 is the same as one of the false allegations made against Petitioner by MEAWW.

                                                                                     15 Qureshi Decl., ¶ 8, Ex. P.        All of this, again, suggests that HoneyHouse was
                                                                                     16 instrumental in placing the “GirlsDoPorn” story on MEAWW for pay.

                                                                                     17        To round out further connections, HoneyHouse also follows MEAWW on social
                                                                                     18 media, and also follows several pornographic Twitter accounts which are similarly

                                                                                     19 followed by Dean Williams, the CEO of MEAWW. Qureshi Decl., ¶ 6. None of this

                                                                                     20 is surprising as both HoneyHouse and MEAWW – along with its affiliate PubNinja –

                                                                                     21 have extensive operations in the online pornography industry. Qureshi Decl., ¶¶ 3-8,

                                                                                     22 Exs. M, N, P.

                                                                                     23        Further, Mr. Bass and Mr. Randazza have a well-documented history together,
                                                                                     24 much of which has led to litigation.       For example, Randazza and Bass allegedly
                                                                                     25 launched a music production label named Randazza Records, which was alleged to have

                                                                                     26 “breached copyright legislation and stole . . . an audio track of a musical piece” from an

                                                                                     27 individual named Alexandra Mayers. See Jennifer Brochey Randazza v. Alexandra

                                                                                     28 Mayers (Eighth Judicial District Court, Clark County Nevada; Case No. A-14-699072-
                                                                                                                                -3-
                                                                                           SUPPLEMENTAL EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN
                                                                                                            PROCEEDING PURSUANT TO 28 U.S.C. § 1782
                                                                                   Case 2:20-mc-00076-MWF-MRW Document 13 Filed 09/02/20 Page 5 of 6 Page ID #:287



                                                                                      1 C).     Qureshi Decl., ¶ 9; Ex. Q. Ms. Mayers further alleged in court filings that
                                                                                      2 Randazza, Bass and two others were named in a Las Vegas police report

                                                                                      3 (#LLV150429002666)           for “consistently stalking, intimidating and harassing
                                                                                      4 [Alexandra Mayers] online and offline.” Id.

                                                                                      5          Further apparent ties between Randazza and Bass are borne out by other court
                                                                                      6 filings and articles. See, e.g., Cox vs. Randazza, et al., Docket No. 2:13-cv-00297 (D.

                                                                                      7 Nev. Feb 24, 2013) (naming Mr. Randazza and Mr. Bass as co-defendants in an action

                                                                                      8 arising out of alleged defamation, harassment and threats to an investigative blogger in

                                                                                      9 the          adult   film   industry);   https://ellensuazo.wordpress.com/2014/10/08/ex-
                                                                                     10 pornstaractivist-monica-foster-physically-stalked-by-porn-attorney-marc-randazza-
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 and-porn-thug-ari-bass/ (“These men, whom btw have been given mainstream media

                                                                                     12 access on several occasions in the past year, are actively stalking, harassing,
REED SMITH LLP




                                                                                     13 intimidating and threatening a fellow activist and anyone else who speaks out about the

                                                                                     14 criminal activity and abuse running rampant in Porn Valley.”). Qureshi Decl., ¶ 10,

                                                                                     15 Exs. R (Cox Complaint), and S (Ellen Suazo Blog)).

                                                                                     16          Thus, there are extensive ties between Randazza and Bass (and therefore at least
                                                                                     17 indirectly HoneyHouse), and HoneyHouse and MEAWW in the “for pay” placement of

                                                                                     18 stories, all of which makes the requested discovery of their individual or collective

                                                                                     19 dealings with MEAWW the proper subject of discovery in this proceeding.

                                                                                     20       III.     DISCOVERY REQUESTED
                                                                                     21          Based on the above, Respondent appears to be in possession, custody, and/or
                                                                                     22 control of substantial documentary information, including emails, text messages,

                                                                                     23 electronic and physical notes, call records, and other documents, that would

                                                                                     24 demonstrate HoneyHouse’s, Mr. Bass’s and/or Mr. Randazza’s respective roles in the

                                                                                     25 Indian Action Defendants’ scheme to defame Petitioner through paid placement of

                                                                                     26 defamatory articles on MEAWW — all of which is currently at issue in the Indian

                                                                                     27 Action.        Accordingly, Respondent possesses documents and information that bear
                                                                                     28
                                                                                                                            -4-
                                                                                               SUPPLEMENTAL EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN
                                                                                                           PROCEEDING PURSUANT TO 28 U.S.C. § 1782
                                                                                   Case 2:20-mc-00076-MWF-MRW Document 13 Filed 09/02/20 Page 6 of 6 Page ID #:288



                                                                                      1 directly upon the issues in the Indian Action and which Petitioner would be unable to

                                                                                      2 obtain through discovery in the Indian Action. Qureshi Decl., ¶ 11, Exs. T, U.

                                                                                      3

                                                                                      4     IV.     PETITIONER IS ENTITLED TO THE DISCOVERY SOUGHT
                                                                                      5             HEREBY
                                                                                      6          For the reasons set forth in the first Petition [Dkts. 1, 9], which is incorporated
                                                                                      7 here by reference, Petitioner satisfies the statutory requirements set forth in 28 U.S.C.

                                                                                      8 § 1782(a) for this Court to order discovery in aid of the Indian Action. 28 U.S.C. §

                                                                                      9 1782(a); London v. Does 1-4, 279 F. App’x 513, 515 (9th Cir. 2008).

                                                                                     10          Similarly, for the reasons set forth in the first Petition, the Court should exercise
                 A limited liability partnership formed in the State of Delaware




                                                                                     11 its discretion and order Respondent to respond to the additional Requests set forth in

                                                                                     12 Exhibit T, and the deposition topics in Exhibit U. The additional document requests
REED SMITH LLP




                                                                                     13 and deposition topics in the proposed subpoenas are neither unduly burdensome nor

                                                                                     14 intrusive. Petitioner has tailored his requests to seek only those materials relevant to

                                                                                     15 the Indian Action. Moreover, the documents and information sought necessarily would

                                                                                     16 all be kept in the ordinary course of business and lend themselves to easy identification

                                                                                     17 and production. A proposed order is filed concurrently herewith.

                                                                                     18

                                                                                     19     V.      CONCLUSION
                                                                                     20          For the reasons set forth herein and in the Petition [Dkt. 1], Petitioner respectfully
                                                                                     21 requests that the Court issue an Order, pursuant to 28 U.S.C. § 1782, granting Petitioner

                                                                                     22 leave to serve Respondents with the subpoenas attached to the Qureshi Decl. as Exhibits

                                                                                     23 T and U.

                                                                                     24
                                                                                          Dated: September 2, 2020                 REED SMITH LLP
                                                                                     25
                                                                                                                                   By: ________________
                                                                                     26                                              Carla Wirtschafter
                                                                                                                                     Jordan W. Siev
                                                                                     27                                              Rizwan A. Qureshi
                                                                                                                                     Attorneys for Petitioner
                                                                                     28                                              Daniel Snyder
                                                                                                                           -5-
                                                                                              SUPPLEMENTAL EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN
                                                                                                          PROCEEDING PURSUANT TO 28 U.S.C. § 1782
